*191OPINION
ARTHUR I. HARRIS, Bankruptcy Judge.
This appeal presents the issue of whether fees owed to a court-appointed guardian ad litem, constitute a “domestic support obligation” under Section 101(14A) of the Bankruptcy Code and are therefore a non-dischargeable debt. After reviewing the record, the parties’ briefs, and applicable law, and after the benefit of oral argument, the Panel concludes that the bankruptcy court did not err in determining that the fees owed to the guardian ad litem constitute a “domestic support obligation.” Accordingly, the fees owed are nondischargeable under Section 523(a)(5) of the Bankruptcy Code, and we affirm for the reasons stated in the bankruptcy court’s well-written opinion entered on March 30, 2012, In re Kassicieh, 467 B.R. 445 (Bankr.S.D.Ohio 2012).